Citation Nr: 1647829	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-18 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a previously denied claim to establish service connection for a right knee disability.

2.  Entitlement to a compensable evaluation for bilateral hearing loss. 

3.  Entitlement to service connection for an acquired psychiatric disability, to include panic disorder and depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1974 to January 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2011 rating decisions by the Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The issues of entitlement to an increased disability rating for bilateral hearing loss and entitlement to service connection for an acquired psychiatric disorder, to include panic disorder and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for a right knee disability was denied in an August 2005 rating decision; the Veteran did not perfect an appeal.

2.  The evidence submitted since the August 2005 rating decision, pertinent to the claim for service connection for a right knee disability, is cumulative and redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied service connection for a right knee disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014).

2.  Evidence received since the August 2005 rating decision is not new and material, and the Veteran's claim for service connection for a right knee disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

In the present case, the VCAA duty to notify was satisfied by letters sent to the Veteran in April 2008 and April 2010 which fully addressed the entire notice element.  The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  The content of these notices complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b).

The Veteran's service treatment records, VA medical treatment records and examination reports, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Review of the record does not indicate that additional evidence pertinent to the issue adjudicated herein is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board notes that the Veteran is in receipt of Social Security Administration (SSA) benefits, and a request for associated records was made.  However, in a March 2013 letter, a formal finding of unavailability was made, as SSA indicated that the records had been destroyed.  

Overall, as there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection 

The Veteran seeks to reopen his claim for entitlement to service connection for a right knee disability.  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

The Court in Shade further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

By way of history, the AOJ originally denied the Veteran's claim for entitlement to service connection for a right knee disability in 1977.  The Veteran sought to reopen his claim in March 2003.  The record reflects that a claim for entitlement to service connection for a right knee disability was last denied by an August 2005 rating decision. 

At that time, the AOJ declined to reopen the claim for a right knee disability, finding that the Veteran had not submitted proof of a medical diagnosis of a right knee disability, nor a nexus between any such disability and service.  The Veteran did not file a timely notice of disagreement with the rating decision and accordingly, the August 2005 rating decision became final when the Veteran did not perfect his appeal within the statutory time limit.  Evans, 9 Vet. App. at 285. 

Therefore, the Veteran's claim may only be opened if new and material evidence is submitted.  Since the August 2005 rating decision denied the claim on the basis that the evidence did not establish a current diagnosis, the Board finds that new and material evidence would consist of evidence indicating that the Veteran has a diagnosis of a right knee disability.

Evidence received since the August 2005 decision consists of numerous medical records and documents.  Although the Veteran has submitted various treatment records, there is no evidence that the Veteran has a current medical diagnosis of any type of disorder related to his right knee.  The Board notes that the evidence supports the Veteran's assertion that he cut his right knee while in service.  Importantly, however, the Veteran has failed to identify any current treatment or diagnoses related to either his in-service injury or his right knee.  Furthermore, no medical evidence provided indicates that the Veteran had been diagnosed or treated for any type of right knee condition or disorder. 

As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran's has any current disability of the right knee. 

Therefore, the Board has no alternative but to conclude that the additional evidence and material received in this case does not relate to an unestablished fact necessary to substantiate the claim and thus is not material.  It is not material because it does not indicate that the Veteran currently suffers from any disability that is causally or etiologically due to his military service, and therefore does not raise a reasonable probability of substantiating the claim.  38 U.S.C.A. § 3 .156 (a).

ORDER

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for a right leg disability is denied.

REMAND

Unfortunately, the Board finds that a remand of the Veteran's remaining claims is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With respect to the Veteran's service-connected bilateral hearing loss, the Board notes that the Veteran was last afforded an audiological examination in October 2008.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of over eight years, the October 2008 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board finds that the Veteran must be provided another audiological examination, to properly asses the current level of his hearing disability. 

Turning to the Veteran's claim for service connection for an acquired psychiatric disability, to include panic disorder and depression, the Board finds that an examination is necessary.  The Veteran has been formally diagnosed with anxiety, depression and a panic disorder.  In his August 2016 testimony, he indicated that his mental health symptoms initially had an in-service onset, following certain interpersonal incidents with a superior.  The Board notes that the Veteran's STRs contain a September 1975 mention of anxiety and difficulties with sleeping.  Further, in an unrelated VA examination in November 2005, the Veteran reported that his mental health symptoms were first noted in service.  A May 2010 letter from the Veteran's private physician indicated that he had been treating the Veteran for anxiety since "the 1980's."  To date, the Veteran has not been afforded an examination in relation to his claim. 
  
Thus, the Board finds that there is evidence of a currently diagnosed mental health condition, evidence that the Veteran suffered an event, injury or disease in service, and evidence that the claimed disability may be associated with the in-service event, injury, or disease.  Accordingly, a VA examination to determine the nature and etiology of the Veteran's mental health condition is required on remand.  38 C.F.R. § 3.159; McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA audiology examination in order to determine the current nature and severity of his bilateral hearing loss. The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner should fully describe: (1) the functional effects of the Veteran's bilateral hearing loss on his activities of daily living, (2) what types of activities would be limited because of his bilateral hearing loss, (3) what types of activities would not be limited (if any), and (4) whether any limitation on activities is likely to be permanent.

Complete, clearly-stated rationale for the conclusions reached must be provided.

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include panic disorder and depression.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive medical evaluation and any test deemed necessary.

The examiner is asked to provide diagnoses for any acquired psychiatric disorders found to be present during the pendency of this appeal.  If there are different diagnoses than those currently of record, the examiner should attempt to reconcile the diagnoses with the evidence of record.

Then, with respect to each such diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder had its onset in, was caused by, or is otherwise related to, the Veteran's military service.

In making this assessment, the examiner is asked to consider the Veteran's statements indicating that he experienced psychiatric symptoms while serving in the military, as well as his in-service treatment for anxiety and sleep problems.

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  After all of the above actions have been completed, readjudicate all the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


